UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7166


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KENNETH LEE FOSTER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Martin K. Reidinger, District Judge. (1:09-cr-00013-MR-DLH-8)


Submitted: January 12, 2018                                       Decided: March 13, 2018


Before TRAXLER, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Lee Foster, Appellant Pro Se. Amy Elizabeth Ray, Assistant United States
Attorney, Asheville, North Carolina, Thomas A. O’Malley, Jill Westmoreland Rose,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kenneth Lee Foster appeals the district court’s order denying his “Motion for

Leave to File for a Reduction of Sentence,” which sought a sentence reduction pursuant

to 18 U.S.C. § 3582(c)(2) (2012) and Guidelines Amendment 750. For the reasons that

follow, we affirm.

      “We review de novo the district court’s conclusion regarding the scope of its legal

authority under § 3582(c)(2).” United States v. May, 855 F.3d 271, 276 (4th Cir.), cert.

denied, 138 S. Ct. 252 (2017). A district court is authorized to reduce a defendant’s

prison term if his Guidelines range has subsequently been lowered by the Sentencing

Commission and the reduction is consistent with the applicable policy statements. 18

U.S.C. § 3582(c)(2).   “A reduction in the defendant’s term of imprisonment is not

consistent with this policy statement and therefore is not authorized under . . .

§ 3582(c)(2) if . . . an amendment listed in subsection (d) does not have the effect of

lowering the defendant’s applicable [G]uideline[s] range.” U.S. Sentencing Guidelines

Manual § 1B1.10(a)(2)(B), p.s. (2016). To determine whether an amendment lowers a

defendant’s applicable Guidelines range, the court must substitute the amendment for the

corresponding Guideline applied at sentencing but “‘leave all other [G]uideline[s]

application decisions unaffected.’” United States v. Peters, 843 F.3d 572, 574 (4th Cir.

2016) (quoting USSG § 1B1.10(b)(1)), cert. denied, 137 S. Ct. 2267 (2017).

      In denying Foster’s motion, the district court determined that Foster was ineligible

for a sentence reduction under Amendment 750 because his Guidelines range was based



                                           2
upon his career offender enhancement. * As the district court previously recognized,

however, Foster’s Guidelines range was driven by his base offense level under USSG

§ 2D1.1 and leadership role enhancement under USSG § 3B1.1. See USSG § 4B1.1(b)

(2008) (providing offense level applicable to career offender only if “greater than the

offense level otherwise applicable”).

       Nevertheless, we “may affirm on any grounds apparent from the record.” United

States v. Riley, 856 F.3d 326, 328 (4th Cir.), cert. denied, 138 S. Ct. 273 (2017).

Although Foster challenges the district court’s conclusion that he was sentenced as a

career offender, the record on appeal clearly establishes that the original sentencing court

designated Foster a career offender and applied a criminal history category of VI. See

USSG § 4B1.1(b).       Insofar as Foster attempts to challenge the validity of that

enhancement at this juncture, a § 3582(c)(2) proceeding is not an appropriate vehicle for

such a challenge. See Dillon v. United States, 560 U.S. 817, 825-26 (2010) (explaining

that § 3582(c)(2) does not authorize full resentencing, but permits sentence reduction

only within narrow bounds established by Sentencing Commission).

       Although applying Amendment 750 and Amendment 782 reduces Foster’s total

offense level, see USSG app. C., amend. 782 (effective Nov. 1, 2014); USSG app. C,


       *
         Foster’s motion represents a successive request for relief under Amendment 750
and, at least in part, requests the district court’s reconsideration of its prior § 3582(c)(2)
ruling.    However, “the implied prohibition on § 3582(c)(2)-based motions for
reconsideration, as recognized in [United States v. Goodwyn, 596 F.3d 233 (4th Cir.
2010)], is non-jurisdictional.” May, 855 F.3d at 275. We decline to enforce the
prohibition sua sponte in this case.


                                              3
amend. 750 (effective Nov. 1, 2011), Foster’s criminal history category of VI produces

an amended Guidelines range of 360 months’ to life imprisonment—the same range

applicable to him at his original sentencing, see USSG ch. 5, pt. A (sentencing table).

Because these amendments do not lower Foster’s applicable Guidelines range, he is not

entitled to relief under § 3582(c)(2).

       Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.


                                                                           AFFIRMED




                                            4